FILED
                            NOT FOR PUBLICATION
                                                                            JAN 09 2017
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


GUADALUPE SONIA RODRIGUEZ                        No. 12-73586
DOMINGUEZ,
                                                 Agency No. A095-299-317
              Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted June 8, 2016**
                               Pasadena, California

Before: RAWLINSON and BEA, Circuit Judges and EATON,*** Senior
International Trade Judge.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Richard K. Eaton, Judge for the U.S. Court of
International Trade, sitting by designation.
      Guadalupe Sonia Rodriguez Dominguez (“Rodriguez”), a native and citizen

of Mexico, petitions for review of the BIA’s decision denying her application for

asylum. We have jurisdiction pursuant to 8 U.S.C. § 1252(a)(1), and we deny

Rodriguez’s petition for review.

      Rodriguez first entered the United States in 1989 as a non-immigrant visa

visitor with authorization to remain in the United States for a temporary period not

to exceed March 11, 1992. She filed the asylum application at issue here in 2007.

An alien must file an asylum application within one year of her arrival into the

United States. 8 U.S.C. § 1158(a)(2)(B). A late-filed application may be excused

if the alien demonstrates “extraordinary circumstances” that are “directly related to

the failure to meet the 1-year deadline . . . as long as the alien filed the application

within a reasonable period given those circumstances.” 8 C.F.R. § 208.4(a)(5).

Although Rodriguez’s expert testified that Rodriguez “was undergoing a low-grade

depression” related to Rodriguez’s coping with her homosexual orientation, this

was not a serious mental disability that would prevent her from filing for asylum

within one year of her arrival in the United States. Rodriguez’s expert testified that

he “could not pinpoint when the depression started,” but suggested that it began as

early as Rodriguez’s childhood, and Rodriguez testified that she graduated from

college in 1983 with honors, and in 1989 she obtained a visa to work in the United


                                            2
States. Since no “extraordinary circumstances” existed to excuse Rodriguez’s

untimely asylum application, she is statutorily barred from asylum eligibility by 8

U.S.C. § 1158(a)(2)(B).1

      DENIED.




      1
         The BIA also found that Rodriguez “failed to prove that it was more likely
than not she would be tortured by or ‘at the instigation of or with the consent or
acquiescence of a public official or other person acting in official capacity’ upon
removal to Mexico.” In her opening brief, Rodriguez does not specifically
challenge the BIA’s denial of her CAT claim. Thus, the issue is waived. See
Castro-Martinez v. Holder, 674 F.3d 1073, 1082–83 (9th Cir. 2011) (“In his
opening brief, Castro did not challenge the BIA’s denial of his CAT claim and
therefore waived it.”).

                                          3